Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 20, 2013                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  147467 & (132)                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  SHALAAN FISHER,                                                                                                    Justices
           Plaintiff/Counter-
           Defendant-Appellee,
  v                                                                SC: 147467
                                                                   COA: 299212
                                                                   Wayne CC: 08-128171-DO
  ABDULLATTIEF A. SULIEMAN,
          Defendant/Counter-
          Plaintiff-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the April 11, 2013 judgment of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 20, 2013
         d0917
                                                                              Clerk